Citation Nr: 0639541	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Service connection for prostate cancer as a result of 
claimed exposure to ionizing radiation.  

2.	Service connection for skin cancer as a result of claimed 
exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1944 to February 
1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    


FINDINGS OF FACT

1.	The preponderance of the competent evidence of record is 
against finding that prostate cancer was caused by any in-
service exposure to ionizing radiation.  

2.	The preponderance of the competent evidence of record is 
against finding that skin cancer was caused by any in-service 
exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.	The veteran's prostate cancer was not incurred in or 
aggravated by military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.	The veteran's skin cancer was not incurred in or 
aggravated by military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for prostate and 
skin cancers.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in June 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, VA informed the veteran of the 
elements comprising his claims and the evidence needed to 
substantiate the claims.  This letter requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  This 
letter also advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  Id. 

The Board notes two deficiencies with VCAA notification, 
however.  First, VA issued the letter to the veteran after 
the initial adjudication of his claims in February 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  Second, VA did not provide the 
veteran with information regarding disability ratings and 
effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA (after proper notification) readjudicated the veteran's 
claims in an October 2005 Supplemental Statement of the Case.  
See Mayfield, 444 F.3d 1328.  And, as will be noted below, 
the veteran's claims will be denied so no ratings and 
effective dates will be assigned here.  As such, he will not 
be negatively affected by the lack of notice regarding 
ratings and effective dates.  In sum, the Board finds that VA 
satisfied VCAA notification requirements here.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and 
received an expert medical opinion from the VA Chief Public 
Health and Environmental Hazards Officer, who specializes in 
assessment of service connection claims based on radiation 
exposure.  

The Board notes that VA did not provide the veteran with a VA 
examination.  In considering whether this is necessary here, 
VA must determine whether a "reasonable possibility" exists 
that a medical examination would aid the veteran in 
substantiating a claim.  If not, VA need not provide an 
examination with respect to that claim.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  

In assessing the veteran's claims here, the Board finds that 
no reasonable possibility exists in this case that VA 
examination would aid in substantiating the veteran's claims.  
The record already contains sufficient evidence demonstrating 
that the veteran currently has skin and prostate cancers, as 
is evidenced in private medical records.  There is therefore 
no need for an additional examination to determine the 
veteran's current disorders.  And, as already noted, the 
record contains an expert medical opinion based on a review 
of the record.  As such, the Board finds that VA met VCAA 
burdens to assist here, and finds that no reasonable 
possibility exists that a medical examination would aid the 
veteran in substantiating his service connection claims.  Id. 
at 517-518.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Service Connection

The veteran claims he is entitled to service connection for 
skin and prostate cancers.  Specifically, he contends he 
developed these disorders as a result of his exposure to 
radiation in Nagasaki, Japan following the detonation of 
nuclear bombs there during World War II.  For the reasons set 
forth below, the Board disagrees with the veteran's claims, 
and finds the RO's denial of the veteran's claims the proper 
course of action here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

The veteran cannot avail himself of this avenue of recovery.  
Skin and prostate cancers are not among the specific listed 
diseases eligible for the service connection presumption 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).      

The second avenue of recovery here is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

The veteran cannot avail himself of this second avenue of 
recovery either.  

The Board recognizes that the evidence does not preponderate 
against his claim to ionizing radiation exposure in Japan-
though the record is clear that he did not participate in the 
atmospheric testing of nuclear weapons, or participate in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, it is not clear whether he visited 
Nagasaki during this time period.  On the one hand, the 
veteran was stationed outside Nagasaki in Sasebo, Japan.  On 
the other hand, he claims, with the support of several lay 
statements from fellow service members, that he toured 
Nagasaki soon after the 1945 nuclear detonation.  As such, 
under the doctrine of reasonable doubt, the Board finds the 
record in support of the veteran's argument that he 
experienced radiation exposure as a result of "other 
activities as claimed" such as touring Nagasaki.  38 C.F.R. 
§ 3.311.  See also 38 U.S.C.A § 5107(b).  

The Board recognizes that private medical evidence of record 
demonstrates that the veteran developed skin and prostate 
cancers after 5 years following service in Japan.  

And the Board recognizes that skin and prostate cancers are 
listed as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).

But the Board finds service connection unwarranted under 38 
C.F.R. § 3.311 because the requisite supporting medical 
opinion from VA Under Secretary for Benefits is not of 
record.  Rather, that office found no reasonable possibility 
that the veteran's skin and prostate cancers resulted from 
radiation exposure.  Moreover, the record contains an 
unsupportive medical opinion from the VA Chief Public Health 
and Environmental Hazards Officer.  At the behest of the VA 
Under Secretary for Benefits, she reviewed the record and 
rendered an opinion, finding that, even assuming the 
veteran's presence in Nagasaki and exposure to ionizing 
radiation there, it is unlikely that such exposure relates to 
his skin and prostate cancers.  

The Board notes the veteran's disagreement with these 
opinions, as expressed in various statements in the record.  
But in considering whether his arguments offset the thrust of 
the VA opinions, the Board must find that the veteran is not 
a "credible source" as defined by VA regulations.  He is 
not certified by an appropriate professional body in the 
field of health physics, nuclear medicine or radiology.  See 
38 C.F.R. § 3.311(a)(3)(ii).  He is not therefore competent 
to contest the VA analysis and opinions here.  

Regarding the third avenue of recovery here, a veteran may 
also establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection under 38 C.F.R. § 3.303.  In order to warrant 
service connection under this regulation, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Pond v. West, 12 Vet. 
App. at 341, 346 (1999).

The veteran has presented competent private medical evidence 
showing that he has current skin and prostate cancers.  The 
first element of Pond is therefore established here.  Pond, 
12 Vet. App. at 346.  See also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
there is no evidence of in-service incurrence or aggravation 
of cancers of the skin or prostate, or of the development of 
such disorders within one year following discharge from 
service in 1946.  Service medical records are negative for 
any complaints, treatment or diagnoses related to the 
veteran's skin or prostate.  The veteran's separation reports 
of medical examination and history are negative for any 
problems associated with his skin or prostate.  Of the 
medical evidence of record, the earliest evidence of either 
cancer is found in private records dated in the late 1980s, 
over 40 years after discharge from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and 
Shaw v. Principi, 3 Vet. App. 365 (1992) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not claim 
service connection for his skin and prostate cancers until 
August 2001, over 55 years following service.  Hence, the 
record does not show that the veteran incurred his disorders 
in service, or within one year of discharge from service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The 
second element of Pond has not been established therefore.  
Pond, 12 Vet. App. at 346. 

As to the third element of Pond, there is no medical evidence 
of record which attributes the veteran's skin and prostate 
disorders to his service.  In this regard, the Board notes 
the veteran's contentions that his cancers relate to his 
service.  But as a layman, he is not competent to offer 
opinions on medical causation.  Moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no competent medical evidence that links 
the veteran's skin and prostate cancers to any incident or 
incidents of service, the third element of Pond is not 
established either.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)

ORDER

1.	Service connection for prostate cancer is denied.  

2.	Service connection for skin cancer is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


